ON PETITION FOR REHEARING.
On petition for rehearing, we have reexamined the record, and find no cause therefor.
The only certificate of the judge in the record, p. 128, is the one to the bill of exceptions containing the evidence heard on the defendant's motion to suppress the evidence. There is no certificate of the judge to the original bill of exceptions containing the evidence heard at the trial. In the index to the transcript, page 41, containing the evidence, it is indicated that the judge's certificate is to be found on page 70, but there is no such certificate and neither is there any such page. All we find is the certificate of the official reporter.
Petition for rehearing denied. *Page 550